DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 09/23/2021.
Applicant’s cancelation of claims 1-11 is acknowledged and require no further examining.  Claims 12-23 pending and examined below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pickers corresponding to said number of magazines are located simultaneously in the seal pick-up position at a corresponding magazine so that a plurality of seals are picked up simultaneously by said number of pickers as stated in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, the phrase “a number of magazines … said magazines of seals are fixed and are mutually angularly spaces apart” renders claim 12 vague and indefinite because it is unclear how one magazine is mutually angularly spaced apart.  The number 1 is considered “a number”.  This implies that the seal feeding station could comprises one or more magazines.  It is unclear how one magazine mutually angularly 
Claims 13-20 are dependent of claim 12 and include all the same limitations.
Regarding claim 21, the phrase “providing a number of magazines … said magazines being mutually angularly spaced apart” renders claim 21 vague and indefinite because it is unclear how one magazine is mutually angularly spaced apart.  The number 1 is considered “a number”.  This implies that the seal feeding station could comprises one or more magazines.  It is unclear how one magazine mutually angularly spaced apart.  For examining purposes, the phrase is interpreted as “providing a plurality of magazines … said magazines being mutually angularly spaced apart”.
Claim 22 is dependent of claim 21 and include all the same limitations.
Regarding claim 23, the phrase “comprising a number of magazines of seals … said magazines of seals are fixed and are mutually angularly spaced apart” renders claim 23 vague and indefinite because it is unclear how one magazine is mutually angularly spaced apart.  The number 1 is considered “a number”.  This implies that the seal feeding station could comprises one or more magazines.  It is unclear how one magazine mutually angularly spaced apart.  For examining purposes, the phrase is interpreted as “comprising a plurality of magazines of seals … said magazines of seals are fixed and are mutually angularly spaced apart”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over reference Rea et al. (2016/0009427) in view of reference Komp (7194849).
Regarding claim 12, Rea et al. disclose a seal feeding station (15a, 26, 28) for feeding closing seals (7) for closing containers (2), the station comprising:
a magazines (15a) of seals (7) 
wherein each magazine being provided with an outlet (50) from which said seals (7) are taken individually; and
a seal feeding carousel (26) for feeding seals (7) configured to rotate with a continuous motion with respect to a first central rotation axis (Z26),
wherein said carousel (26) is provided with a plurality of pickers (28) radially spaced apart from said first rotation axis (Z26),
wherein said pickers (28) being further individually rotatable about a second rotation axis (X27) which is not parallel to said first rotation axis (Z26), so that during the rotation of the seal feeding carousel (26) at least one picker (28) rotates about the second axis (X27) from a seal pick-up position (see figure 5 below), in which the picker (28) faces said outlet (50) of the magazine (15a) in order to take a respective seal (7), to a release position 
wherein the number of magazines (15a) of seals is fixed, and
wherein the seal feeding station (15a, 26, 28) comprises means for rotating the pickers (28).
(Figure 5, 8 and Page 2 paragraphs 30, 31, Page 3 paragraphs 60, 70-73, Page 4 paragraph 90, 92, 96, Page 6 paragraph 138)
However, Rea et al. do not disclose a plurality of magazines, and a number of pickers corresponding to the number of magazines are located simultaneously in the seal pick-up position at a corresponding magazine so that a plurality of seals are picked up simultaneously.
Komp disclose an apparatus comprising: a plurality of magazines (28, 29); and a plurality of pickers (37, 38), wherein each picker (37, 38) is arranged to be situated parallel to the outlet of a respective magazine (28, 29) to receive an article, and wherein the a number of pickers (37, 38) corresponding to said number of magazines (28, 29) are located simultaneously in a pick-up position at a corresponding magazine so that a plurality of articles are picked up simultaneously. (Figure 2 and Column 2 lines 17-19, 34-39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the station of Rea et al. by incorporating a plurality of magazines as taught by Komp, since column 3 
When modifying Rea et al. in view of Komp, the plurality of magazines are interpreted to be mutually angularly spaced apart at angles that corresponds to an angular distance of said pickers along a pitch circle of said seal feeding carousel in order to allow the number of pickers corresponding to the number of magazines to be located simultaneously in the seal pick-up position at a corresponding magazine so that a plurality of seals are picked up simultaneously.
Regarding claim 13, Rea et al. modified by Komp disclose the second rotation axis (Rea et al. – X27) is directed substantially radially with respect to said first rotation axis (Rea et al. – Z26). (Rea et al. – Figure 8 and Page 4 paragraph 92, 96)
Regarding claim 14, Rea et al. modified by Komp disclose said outlet (Rea et al. – 50) of said at least one magazine (Rea et al. – 15a) of seals (Rea et al. – 7) is adapted to keep the seal (Rea et al. – 7) that is taken from said outlet in a position that is substantially parallel to a rotation plane of said carousel (Rea et al. – 26) for feeding seals (Rea et al. – 7). (Rea et al. – Figure 8)
Regarding claim 15, Rea et al. modified by Komp disclose the pickers (Rea et al. – 28) are configured to rotate through 180 degrees about the second rotation axis (Rea et al. – X27) from the pick-up position to said release position and vice versa. (Rea et al. – Figure 8 and Page 4 paragraph 92)  Rea et al. modified by Komp also disclose a control unit (Rea et al. – 36) configured to control the speed of the seal feeding station.  (Rea et al. – Page 5 paragraph 103)

Regarding claim 16, Rea et al. modified by Komp disclose the pickers (Rea et al. – 28) are configured to rotate around the second axis (Rea et al. – X27) and carried by the carousel (Rea et al. – 26) around the first axis (Rea et al. – Z26). (Rea et al. – Figure 5 and Page 4 paragraph 92, 96)  Therefore, the pickers are interpreted to travel along an arc describing a portion of a cycloid.
[AltContent: textbox (Rea et al.)][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    436
    563
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Cycloid Path)][AltContent: arrow][AltContent: textbox (Path Around the Carousel)][AltContent: textbox (Orientation)][AltContent: connector][AltContent: arc][AltContent: textbox (Facing Down)][AltContent: textbox (Facing Up)][AltContent: connector][AltContent: textbox (Facing Down)][AltContent: connector]
    PNG
    media_image2.png
    102
    221
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    94
    217
    media_image3.png
    Greyscale

[AltContent: connector][AltContent: arrow]

Regarding claim 17, Rea et al. modified by Komp is interpreted to disclose the outlet (Rea et al. – 50) of said at least one magazine (Rea et al. – 15a) is arranged at a cusp of said cycloid, so that in said pick-up position the picker (Rea et al. – 28) extracts a seal (Rea et al. – 7) from said magazine (Rea et al. – 15a) at substantially nil instantaneous speed. (Figures 9-11 and Page 6 paragraph 149, 150)
[AltContent: textbox (Rea et al.)][AltContent: textbox (Cusp of said Cycloid)][AltContent: arrow][AltContent: connector][AltContent: arc][AltContent: arc][AltContent: connector][AltContent: connector][AltContent: textbox (Facing Up)][AltContent: textbox (Facing Up)][AltContent: connector][AltContent: textbox (Facing Down)]
    PNG
    media_image4.png
    172
    297
    media_image4.png
    Greyscale




Regarding claim 18, Rea et al. modified by Komp disclose the cycloid portion corresponds to a semi-cycloid. (Figure 5, 8)
Regarding claim 19, Rea et al. modified by Komp disclose each magazine (Rea et al. – 15a) comprises at least one portion in which said seals (Rea et al. – 7) are stacked extending away from said outlet (Rea et al. – 50), wherein means of rotation of the pickers (Rea et al. – 28) being configured to make said number of pickers (Rea et al. – 28) that corresponds to said number of magazines (Rea et al. – 15a) simultaneously describe a cycloid portion, so that the respective cusps of the cycloid coincide with the respective outlets (Rea et al. – 50) of the magazine (Rea et al. – 15a). 
Regarding claim 20, Rea et al. modified by Komp disclose a packaging line (Rea et al. – 100) comprising:
a sealing carousel (Rea et al. – 19) for sealing containers (Rea et al. – 2) which rotates with a continuous motion and which comprises a plurality of sealing heads (Rea et al. – 33) along its peripheral region which are adapted to stably couple a closing seal (Rea et al. – 7) on a container (Rea et al. – 2);
the packaging line further comprising a station (Rea et al. – 15a, 26, 28) for feeding seals according to claim 12,
wherein a pitch circle of said carousel (Rea et al. – 26) for feeding seals (Rea et al. – 7) interacts a pitch circle of said sealing carousel (Rea et al. – 19) in at least one point in which at least one of said pickers (Rea et al. – 28) of the carousel (Rea et al. – 26) for feeding seals (Rea et al. – 7) is in the release position.
(Rea et al. – Figure 5 and Page 3 paragraph 71, 73, Page 5 paragraph 115)
Regarding claim 21, Rea et al. disclose a method of sealing containers, the method including the following steps:
providing a fixed magazine (15a) of seals (7) which is provided with an outlet (50) and with a seal feeding carousel (26) for feeding seals (7),
wherein the seal feeding carousel (26) for feeding seals (7) rotates with respect to a first central rotation axis (Z26) and is provided with a 
wherein said pickers further being individually rotatable about a second rotation axis (X27) which is not parallel to said first rotation axis (Z26) of the seal feeding carousel (26);
rotating said seal feeding carousel for feeding seals with a continuous motion about said first axis (Z26);
during said rotation of the seal feeding carousel (26), picking up a seal (7) from said outlet (50) by way of a respective picker (28) of said plurality of pickers (28);
during said rotation of the seal feeding carousel (26), rotating said picker (28) about said second axis (X27) to a release position; and
during said rotation of the seal feeding carousel (26), releasing said seal (7) to a sealing carousel (19) that is laterally adjacent to said seal feeding carousel (26) for feeding seals (7).
(Figure 5, 8 and Page 2 paragraphs 30, 31, Page 3 paragraphs 60, 70-73, Page 4 paragraph 90, 92, 96, Page 5 paragraph 115, Page 6 paragraph 138)
However, Rea et al. do not disclose a plurality of magazines, and a number of pickers corresponding to the number of magazines are located simultaneously in the seal pick-up position at a corresponding magazine so that a plurality of seals are picked up simultaneously.
Komp disclose an apparatus comprising: a plurality of magazines (28, 29); and a plurality of pickers (37, 38), wherein each picker (37, 38) is arranged to be situated 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the station of Rea et al. by incorporating a plurality of magazines as taught by Komp, since column 3 lines 28-31 of Komp states such a modification would allow the station to feed multiple seals simultaneously, thereby allowing the station to transfer multiple seals at a time.
When modifying Rea et al. in view of Komp, the plurality of magazines are interpreted to be mutually angularly spaced apart at angles that corresponds to an angular distance of said pickers along a pitch circle of said seal feeding carousel in order to allow the number of pickers corresponding to the number of magazines to be located simultaneously in the seal pick-up position at a corresponding magazine so that a plurality of seals are picked up simultaneously.
Regarding claim 22, Rea et al. modified by Komp disclose said second axis (Rea et al. – X27) is directed radially with respect to said first axis (Rea et al. – Z26). (Rea et al. – Figure 5, 8)  Rea et al. modified by Komp also disclose the pickers (Rea et al. – 28) are configured to rotate around the second axis (Rea et al. – X27) and carried by the seal feeding carousel (Rea et al. – 26) around the first axis (Rea et al. – Z26). (Rea et al. – Figure 5 and Page paragraph 92, 96)  Therefore, the pickers are interpreted to travel along an arc-like cycloid trajectory.
Regarding claim 23, Rea et al. disclose a seal feeding station (15a, 26, 28) for feeding closing seals (7) for closing containers, the seal feeding station (15a, 26, 28) comprising:
a magazine (15a) of seals (7),
wherein the magazine (15a) being provided with an outlet (50) form which said seals (7) are taken individually; and
a seal feeding carousel (26) for feeding seals (7) which is configured to rotate with a continuous motion about a first central rotation axis (Z26) and which provided with a plurality of pickers (28) radially spaced apart from said first rotation axis (Z26),
wherein said pickers (28) being further individually rotatable about a respective second rotation axis (X27) which is directed radially with respect to said first rotation axis (Z26) of the seal feeding carousel (26), so that during the continuous rotation of the seal feeding carousel (26) about the first rotation axis (Z26) the pickers (28) rotate about the respective second rotation axis (X27) from a seal pick-up position (see figure 5 above), in which said pickers (28) faces the outlet (50) of the magazine (15a) in order to take a seal (7), to a release position (see figure 5 above) suitable for releasing the seal (7); and
means for rotating pickers (28).
(Figure 5, 8 and Page 2 paragraphs 30, 31, Page 3 paragraphs 60, 70-73, Page 4 paragraph 90, 92, 96, Page 6 paragraph 138)

However, Rea et al. do not disclose a plurality of magazines, and a number of pickers corresponding to the number of magazines are located simultaneously in the seal pick-up position at a corresponding magazine so that a plurality of seals are picked up simultaneously.
Komp disclose an apparatus comprising: a plurality of magazines (28, 29); and a plurality of pickers (37, 38), wherein each picker (37, 38) is arranged to be situated parallel to the outlet of a respective magazine (28, 29) to receive an article, and wherein the a number of pickers (37, 38) corresponding to said number of magazines (28, 29) are located simultaneously in a pick-up position at a corresponding magazine so that a plurality of articles are picked up simultaneously. (Figure 2 and Column 2 lines 17-19, 34-39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the station of Rea et al. by incorporating a plurality of magazines as taught by Komp, since column 3 lines 28-31 of Komp states such a modification would allow the station to feed multiple seals simultaneously, thereby allowing the station to transfer multiple seals at a time.
When modifying Rea et al. in view of Komp, the plurality of magazines are interpreted to be mutually angularly spaced apart at angles that corresponds to an .

Response to Arguments
The Amendments filed on 09/23/2021 have been entered.  Applicant’s cancelation of claims 1-11 is acknowledged and require no further examining.  Claims 12-23 pending and examined below.

In response to the arguments of the objections toward the Drawings, in view of the amendments to the Drawings, Examiner withdraws the Drawing objections.

In response to the argument of the rejections under 35 U.S.C. 112(b) rejections, in view of the amendments to the Claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Rea et al. (2016/0009427), in view of the amendments to the Claims, Examiner withdraws the 102 rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Rea et al. (2016/0009427) modified by reference Komp (7194849), Examiner finds the arguments not persuasive.

To the contrary, Rea discloses only one magazine and the arms 27 of carousel 26 having a varying angular distance therebetween.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., non-varying angular distance between pickers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 12 disclose the magazines are fixed and are mutually angularly spaced apart at angles.  Claim 12 does not disclose the pickers have a non-varying angular distance therebetween.
Applicant states:
With Applicant’s amended claims 12 and 21, the seal feeding carousel is configured to rotate with a continuous motion, while Rea does not explicitly teach whether carousel 26 rotates about axis Z26 continuously rather than intermittently.

On page 2 paragraph 31 of Rea et al., the closing station is disclosed to comprise “transfer means by which individual pieces of sealing sheet are withdrawn sequentially and continuously from the unit for preparing and feeding single pieces of sealing sheet” (emphasis added).  On page 3 paragraph 69 of Rea et al., it is noted that “the belt and related supporting elements made in this way forms a single row of components (rigid containers 2) moving continuously along the feed path” (emphasis 
Applicant states:
Therefore, Applicant respectfully asserts that Komp would have led of ordinary skill in the art away from Applicant’s amended claim 12, because Komp would have suggested to make the carousel rotate intermittently in order to pick up lids form a plurality of magazines, i.e., to stop the carousel’s rotation when the pickers have a pick up a respective seal form the magazines.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Komp is not relied upon for pickers that engage a magazine.  Komp is relied upon for the teaching of having a plurality of picker simultaneously engage a plurality of magazines.  Rea et al. is relied upon for the teaching of a seal feeding carousel configured to rotate with a continuous motion, wherein the seal feeding carousel is provided with a plurality of pickers.
On page 2 paragraph 31 of Rea et al., the closing station is disclosed to comprise “transfer means by which individual pieces of sealing sheet are withdrawn sequentially and continuously from the unit for preparing and feeding single pieces of 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        January 27, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731